Citation Nr: 0534655	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased separate evaluation for 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to July 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in July 2005, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has bene obtained or requested by the 
RO.

2.  The veteran's left knee disability is manifested by 
limitation of motion to 115 degrees of flexion and 5 degrees 
of extension, with pain, moderate limitation of function, 
effusion, tenderness, and occasional locking and giving out.

3.  There is X-ray evidence of arthritis of the left knee.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for a 
left knee disability are met.  §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, 5257, 5260, 5261 (2005).

2.  The criteria for a separate disability rating in excess 
of 10 percent for the veteran's arthritis of the left knee 
are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
DC 5003-5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluation

In November 2002, the veteran filed a claim seeking an 
increased rating for his left knee disability.  VA treatment 
notes, dated from 2002 to the present, reveal that the 
veteran has consistently complained of pain and swelling in 
his left knee.  The veteran wears a knee brace at all times.  
An MRI taken in October 2002 showed a left meniscus tear and 
very mild degenerative joint disease of the left knee.  
During 2002 and 2003 the veteran continued to seek treatment 
for his left knee disability without surgery.

An orthopedic clinic note dated in October 2003 revealed that 
the veteran was seen after hearing and feeling a "pop" in 
his knee at work, and experiencing significant swelling.  The 
note indicated that the veteran was able to carry out his 
daily job and daily activities without any difficulty.  The 
left knee had a full range of motion from 0 to 135 degrees.  
He had 1+ effusion in his left knee and no varus or valgus 
laxity.  The veteran had some medial joint line tenderness 
and no lateral joint line tenderness.  There was no 
patellofemoral crepitus or negative patellar grind.  The 
veteran had good hamstring and quadriceps strength.

Treatment notes dated in April 2004 indicate that the veteran 
has left knee pain and takes Naprosyn for the pain.  His knee 
showed no effusion, and he had an approximately full range of 
motion of the left knee from 0 to 130 degrees.  There was no 
sign of neurovascular deficit and muscle strength was 5/5.  

A VA treatment note dated in October 2004 showed that the 
veteran was seen for complaints of left knee pain and 
occasional locking of his left knee with general activities.  
The veteran was taking diclofenac as needed for his knee 
swelling.  The left knee showed no effusion and a full range 
of motion.  There was no neurovascular deficit and the muscle 
strength was 5/5.  There was some laxity of the knee 
ligaments.

The veteran underwent a VA examination for his left knee in 
December 2002.  He stated that he was taking antiinflammatory 
drugs for his knee, and that he had pain and used a knee 
brace occasionally.  The veteran complained of locking, 
stiffness, and swelling of his left knee.  The veteran was 
able to walk any distance, however, more highly active 
activities were harder for the veteran.  Examination of the 
left knee revealed a range of motion from 0 to 130 degrees 
with a mild to moderate effusion.  The veteran had 
significant joint line tenderness.  He had a positive 
McMurray's maneuver and equivocal McMurray' s test and there 
was mild patellofemoral crepitus.  The diagnosis was meniscal 
pathology of the left knee with early degenerative arthritis.

The veteran had another VA examination in February 2004.  The 
veteran complained of gradually worsening pain in his left 
knee.  The veteran has felt some catching and locking of the 
knee, as well as the knee giving way.  The veteran reported 
significant difficulty going up and down stairs, and 
difficulty standing which is a requirement at his job.  The 
veteran treats his knee pain and swelling with Tylenol, 
Motrin and daily use of ice.  On examination the range of 
motion of the left knee was from 5 to 115 degrees.  There was 
a moderate to large effusion of the knee.  The veteran had 
significant tenderness to palpation at the posteromedial 
joint line, with less tenderness at the anteromedial joint 
line, and no lateral tenderness.  The knee was stable to 
anterior, posterior, varus, and valgus stresses.  There was 
pain and a palpable click with McMurray's examination at of 
medial site.  There was a negative patellar grind test and a 
negative patellar apprehension test.  Knee flexion was 4+/5 
limited by pain and extension was 5/5.  The veteran had 
normal sensation distally.  X-rays showed joint space 
narrowing on the medial side with some subchondral sclerosis 
suggestive of early degenerative joint disease, likely 
secondary to the meniscal tear.  The assessment was a left 
medial meniscus tear, causing significant limitations both at 
work and recreationally.

The veteran testified at a Travel Board hearing on July 22, 
2005.  The veteran testified that he had severe pain in his 
left knee with swelling, locking, and occasional giving out 
of his knee.  He testified that he used ice daily and wore a 
knee brace daily including at work.  He said he could not 
exercise, or cut the grass, or do other physical activities.  
The veteran testified that he had lost some time form work 
because of his left knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Increased rating for left knee disability

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The VA treatment notes and 
December 2002 VA examination show an essentially normal range 
of motion for the veteran's left knee.  The VA examination in 
February 2004 found that flexion was limited to 115 degrees.  
The veteran's left knee disability does not warrant a rating 
in excess of 10 percent based on limitation of flexion.  
38 C.F.R. § 4.71a, DC 5260 (2005).  There is no evidence that 
flexion is limited to 45 degrees or less.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261 (2005).  The VA treatment notes and examinations 
indicate that extension of the veteran's left knee is either 
full at 0 degrees, or slightly limited to 5 degrees.  There 
is no evidence of limitation of extension to 15 degrees or 
more and, therefore, a rating in excess of 10 percent is not 
warranted for the left knee under DC 5261.  38 C.F.R. 
§ 4.71a, DC 5261 (2005).  

Under Diagnostic Code 5257 impairment of the knee is rated 
based on recurrent subluxation and lateral instability.  
Under Diagnostic Code 5257, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2005).  
Here, the evidence does establish that the veteran suffers 
from moderate impairment of the left knee due to subluxation 
and instability.  The veteran has complained of locking and 
of the knee giving way.  A VA treatment note dated in October 
2004 indicated some laxity of the left knee ligaments.  The 
veteran has definite impairment of function as noted below, 
and when combined with the laxity and instability, the Board 
finds that a 20 percent rating is warranted for the left knee 
due to moderate disability under DC 5257.  38 C.F.R. 
38 U.S.C.A. §§ 4.31, 4.71a, DC 5257 (2005).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left knee joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has complained of pain 
in his knees, and the VA treatment notes and VA examiners 
found evidence of pain on extended use.  The veteran takes 
medication daily for his pain and wears a knee brace.  He has 
difficulty walking stairs or standing for a long time, and 
has limitation of activities such as exercising or mowing his 
lawn.  The Board finds that this most closely approximates a 
moderate disability of the left knee rather than a severe 
disability of the left knee, and therefore a 20 percent 
rating is appropriate.  The veteran is able to walk, drive, 
work, and attend to his daily needs.  The veteran has a 
virtually complete range of motion of the left knee, and only 
a mild indication of instability.  The veteran has complained 
of locking and the knee giving way, but the February 2004 VA 
examination found that the left knee was stable in all 
directions.  The veteran does have some functional limitation 
but there is no sign of functional impairment that would 
support a finding in excess of 20 percent for the moderate 
knee disability shown.  38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2005), DeLuca, 8 Vet. App. 202.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the 
knees.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005).  As shown above, and as required by Schafrath, 
the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them.  In this case, the Board finds no 
provision upon which to assign a schedular rating higher than 
the 20 percent for the left knee disability.

Increased rating for arthritis of the left knee

The Board notes that there is X-ray evidence of arthritis of 
the left knee.  The VA examiners have described the arthritis 
of the left knee as mild.  Diagnostic Code 5003 applies to 
osteoarthritis.  This Diagnostic Code provides that if there 
is X-ray evidence of arthritis, and there is limitation of 
motion of the joint involved that is noncompensable, then a 
separate 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
DC 5003 (2005).  Here, the veteran's left knee extension is 
limited to 5 degrees which meets the criteria for a non-
compensable rating under DC 5261, therefore, applying DC 
5003, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
DC 5003, 5261 (2005).  There is no basis under DC 5003 to 
award a disability rating in excess of the current 10 percent 
assigned.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
December 2002 that told him what was necessary for his claim 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking an 
increased rating for his left knee disability was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2002 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any evidence in 
his possession that would show his disability is worse than 
rated.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the November 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in November 2002.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA treatment records, 
and provided the veteran with several VA examinations.  The 
veteran has not indicated that there is any additional 
evidence available to help support his claim for a higher 
rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

Entitlement to a disability evaluation of 20 percent for a 
left knee disability is granted.

Entitlement to an increased separate evaluation for arthritis 
of the left knee, currently rated as 10 percent disabling is 
denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


